  Case 18-17140         Doc 38     Filed 02/12/19 Entered 02/12/19 09:21:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17140
         SANDRA TREVINO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2018.

         2) The plan was confirmed on 09/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/07/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17140       Doc 38        Filed 02/12/19 Entered 02/12/19 09:21:37                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $600.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $545.10
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $15.60
    Other                                                                   $3.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $563.93

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ACTIVEHOURS                      Unsecured         418.00           NA            NA            0.00       0.00
AFNI                             Unsecured      1,638.00            NA            NA            0.00       0.00
CAPIO PARTNERS LLC               Unsecured         523.00           NA            NA            0.00       0.00
CAPIO PARTNERS LLC               Unsecured         523.00           NA            NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      2,777.00            NA            NA            0.00       0.00
CITI/STUDENT LOAN RESOURCE CTR   Unsecured           0.00           NA            NA            0.00       0.00
CITY OF CHICAGO                  Unsecured      2,925.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          75.00      4,471.60      4,471.60           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Secured        2,425.00            NA            NA            0.00       0.00
HZ CNAC                          Secured        2,425.00       8,223.81      8,223.81           0.00       0.00
HZ CNAC                          Unsecured      5,847.00            NA            NA            0.00       0.00
INTERCAP LENDING INC             Secured      138,000.00            NA            NA            0.00       0.00
INTERCAP LENDING INC             Secured              NA            NA       2,450.00           0.00       0.00
INTERCAP LENDING INC             Unsecured      7,795.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA     11,335.31      11,335.31           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,559.00       1,573.26      1,573.26           0.00       0.00
LVNV FUNDING                     Unsecured         602.00        602.17        602.17           0.00       0.00
LVNV FUNDING                     Unsecured         692.00           NA            NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      5,802.00       5,845.26      5,845.26           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      3,403.00       3,408.74      3,408.74           0.00       0.00
NICOR GAS                        Unsecured         383.30        377.13        377.13           0.00       0.00
NPRTO ILLINOIS LLC               Secured              NA         554.61        554.61           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         288.00           NA            NA            0.00       0.00
PNC BANK                         Secured       28,830.00     29,002.86      29,002.86           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,895.00       4,430.43      4,430.43           0.00       0.00
PREMIER BANK CARD                Unsecured         661.00           NA            NA            0.00       0.00
PROGRESSIVE LEASING              Secured           500.00        928.02        928.02          32.59       3.48
PROGRESSIVE LEASING              Unsecured         100.00           NA            NA            0.00       0.00
RENT A CENTER CORP               Unsecured      2,200.00            NA            NA            0.00       0.00
RENT A CENTER CORP               Secured           800.00           NA            NA            0.00       0.00
RMI MCSI                         Unsecured         195.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17140       Doc 38     Filed 02/12/19 Entered 02/12/19 09:21:37                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY       Unsecured      1,000.00         4,689.80      4,689.80           0.00        0.00
THERESA L PANZICA LLC         Unsecured         500.00             NA            NA            0.00        0.00
TOTAL CARD                    Unsecured         372.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION          Unsecured     55,037.00       55,114.80     55,114.80            0.00        0.00
US DEPT OF EDUCATION          Unsecured     15,656.00       15,687.50     15,687.50            0.00        0.00
VERIZON                       Unsecured            NA           274.50        274.50           0.00        0.00
VERIZON                       Unsecured           0.00          934.45        934.45           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                  $0.00                 $0.00
      Mortgage Arrearage                              $2,450.00                  $0.00                 $0.00
      Debt Secured by Vehicle                        $29,002.86                  $0.00                 $0.00
      All Other Secured                               $9,706.44                 $32.59                 $3.48
TOTAL SECURED:                                       $41,159.30                 $32.59                 $3.48

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                $1,573.26                $0.00                $0.00
TOTAL PRIORITY:                                          $1,573.26                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $107,171.69                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                $563.93
       Disbursements to Creditors                                 $36.07

TOTAL DISBURSEMENTS :                                                                            $600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17140         Doc 38      Filed 02/12/19 Entered 02/12/19 09:21:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
